Per Curiam.
Appellant was found guilty "by a jury of entering without breaking a building with intent to commit larceny. MCLA § 750.111 (Stat Ann 1970 Cum Supp § 28.306). The only question raised on appeal is the sufficiency of the evidence to convict, with particular reference to his identification by an eyewitness.
Defendant was first observed as he rifled the trunk of a parked car for tools, and later as he broke into the coin box of a pop machine in the building immediately next to the parked car. The observation was made from a distance of about 150 feet. The police were called, and as they arrived, the witness called out to them that the defendant was leaving the building. Defendant was seen running from the building, was arrested, was identified by the witness as the person who had been in the building by his clothing and general features, and was searched and found to have a large number of dimes on his person.
There was sufficient evidence to connect defendant with the crime for which he was arrested. The credibility and weight to be given testimony of a witness is within the province of the jury. People v. Morris (1968), 12 Mich App 411. There was sufficient evidence, if believed by the jury, to find defendant guilty beyond a reasonable doubt. People v. Weems (1969), 19 Mich App 553.
Affirmed.